Dismissed and Memorandum Opinion filed January 9, 2014.




                                      In The

                    Fourteenth Court of Appeals

                            NOS. 14-13-01120-CR &
                               14-13-01121-CR

                       ALFREDO URDIALES, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 180th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1374775


               MEMORANDUM                         OPINION
      On October 11, 2013, appellant filed a pro se notice of appeal from the trial
court’s denial of his pre-trial motion to remove his counsel. On November 8, 2013,
appellant filed a pro se notice of appeal from the denial of his motion to dismiss
the charges against him. Separate appeals were then assigned to this court.

      On December 27, 2013, appellant advised this court that his trial date has
been postponed, and there is no judgment of conviction in the underlying case.
Appellant stated that he filed these notices of appeal to preserve his complaints in
the event he is later convicted, and he does not intend to proceed with interlocutory
appeals of these rulings. We construe appellant’s letters as motions to dismiss his
appeals. See Tex. R. App. P. 42.2(a).

      Accordingly, we grant appellant’s request and order these appeals dismissed
without prejudice to appellant’s right to appeal if he is later convicted.



                                    PER CURIAM


Panel consists of Chief Justice Frost and Justices Jamison and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2